KORMAN, District Judge,
dissenting in part and concurring in part:
The majority opinion opens with the principal question presented by this case: “[Wjhether the trustee of a California deed of trust is a ‘debt collector’ under the Fair *578Debt Collection Practices Act (FDCPA).” Maj. Op. at 570. After a discussion of the issue, the majority concludes by observing that the phrase “debt collector” is “notoriously ambiguous” and that, given this ambiguity, we should refuse to construe it in a manner that interferes with California’s arrangements for conducting nonjudicial foreclosures. Maj. Op. at 576-77.
My reading of the Fair Debt Collection Practices Act (“FDCPA”), consistent with the manner in which it has been construed by every other circuit that has addressed whether foreclosure procedures are debt collection subject to the FDCPA, suggests that the only reasonable reading is that a trustee pursuing a nonjudicial foreclosure proceeding is a debt collector. See Kaymark v. Bank of Am., N.A, 783 F.3d 168, 179 (3d Cir. 2015), cert. denied, —— U.S. -, 136 S.Ct. 794, 193 L.Ed.2d 710 (2016); Glazer v. Chase Home Fin. LLC, 704 F.3d 453, 461-63 (6th Cir. 2013); Wilson v. Draper & Goldberg, P.L.L.C., 443 F.3d 373, 376-77 (4th Cir. 2006); see also Alaska Tr., LLC v. Ambridge, 372 P.3d 207, 213-216 (Alaska 2016); Shapiro & Meinhold v. Zartman, 823 P.2d 120, 123-24 (Colo. 1992) (en banc). The same is true of a judicial foreclosure proceeding—an alternative available in California. See Coker v. JPMorgan Chase Bank, N.A., 62 Cal.4th 667, 197 Cal.Rptr.3d 131, 364 P.3d 176, 178 (2016). Both are intended to obtain money by forcing the sale of the property being foreclosed upon.
The majority “affirms” what it characterizes as the “leading case” of Hulse v. Ocwen Federal Bank, FSB, 195 F.Supp.2d 1188 (D. Or. 2002), which held that “foreclosing on a trust deed is an entirely different path” than “collecting funds from a debtor,” because “[pjayment of funds is not the object of the foreclosure action. Rather the lender is foreclosing its interest in the property.” Id. at 1204. The reasoning in Hulse, if one could call it that, is contained in two short paragraphs, and it is the leading case only in the number of appellate cases that have by name rejected its reasoning. See, e.g., Glazer, 704 F.3d at 460, 463; Kaltenbach v. Richards, 464 F.3d 524, 528 (5th Cir. 2006); Wilson, 443 F.3d at 376.
This is not surprising. The suggestion in Hulse that a foreclosure proceeding is one in which “the lender is foreclosing its interest in the property” is flatly wrong. A foreclosure proceeding is one in which the interest of the debtor (and not the creditor) is foreclosed in a proceeding conducted by a trustee who holds title to the property and who then uses the proceeds to retire all or part of the debt owed by the borrower. See Cal. Civ. Code § 2931; Yvanova v. New Century Mortg. Corp., 62 Cal.4th 919, 199 Cal.Rptr.3d 66, 365 P.3d 845, 850 (2016). Any excess funds raised over the amount owed by the borrower (and costs associated with the foreclosure) are paid to the borrower. See Cal. Civ. Code § 2924k; see also Jesse Dukeminier & James E. Krier, Property 590 (2d ed. 1988). Thus, contrary to the holding in Hulse, “[tjhere can be no serious doubt that the ultimate purpose of foreclosure is the payment of money.” Glazer, 704 F.3d at 463. Nor, because the FDCPA defines a “debt collector” as one who collects or attempts to collect, “directly or indirectly,” debts owed to another, 15 U.S.C. § 1692a(6), does it matter that the money collected at a foreclosure sale does not come directly from the debtor.
Because the majority makes Hulse the foundation of its analysis, it papers over Hulse’s irredeemably flawed analysis by suggesting that it comes close to being the seminal case in the area. Nevertheless, it can only do so by relying on an intermediate Illinois appellate court decision for the proposition that “Hulse is indeed the lead-*579mg ease for what other courts have recognized as the majority position.” Maj. Op. at 572 n.3 (citing Aurora Loan Sens., LLC v. Kmiecik, 372 Ill.Dec. 586, 992 N.E.2d 125, 134 (Ill.App.2013)). The Illinois appellate court decision did not do its own “head count.” Instead it cited Glazer v. Chase Home Fin. LLC, 704 F.3d 453, 464 (6th Cir. 2013), for the proposition that “[t]he minority view taken is that the act of foreclosing on a mortgage is the collection of a debt according to the FDCPA.” Aurora Loan Sens., LLC, 372 Ill.Dec. 586, 992 N.E.2d at 134. Glazer, in turn, said no more than a contrary view has been “adopted by a majority of district courts.” Glazer, 704 F.3d at 460. We do not decide cases on the basis of “head counts” of district court cases, although we should at least be concerned when we reach a result that has been rejected by every circuit that has decided the issue in a published opinion. See Maj. Op. at 576 n.11 (citing Glazer, 704 F.3d at 461; Wilson v. Draper & Goldberg, P.L.L.C., 443 F.3d 373, 378-79 (4th Cir. 2006); Piper v. Portnoff Law Assocs., Ltd., 396 F.3d 227, 235-36 (3d Cir. 2005)).
After analyzing the majority’s construction of the FDCPA, I discuss below each of the conflicts conjured by the majority and show that the FDCPA does not interfere with California’s arrangement for conducting nonjudicial foreclosures in a way that would justify nullifying the protections that the FDCPA provides. More significantly, the language of the FDCPA’s preemption section provides ample room for the operation of California law without the need for exempting an entire category of debt collectors. Thus, it provides that the FDCPA “does not annul, alter, or affect, or exempt any person subject to the provisions of this subchapter from complying with the laws of any State with respect to debt collection practices, except to the extent that those laws are inconsistent with any provision of this subchapter, and then only to the extent of the inconsistency.” 15 U.S.C. § 1692n.
While this suggests a desire to interfere as little as possible “with the laws of any State,” it gives effect to the concern that the “primary reason why debt collection abuse is so widespread is the lack of meaningful legislation on the State level.” S. Rep. No. 95-382, at 2 (1977). “Congress enacted the FDCPA despite the fact that some states already had procedural requirements for debt collectors ... in place, because it ‘decided to protect consumers' who owe money by adopting a different, and in part more stringent, set of requirements that would constitute minimum national standards for debt collection practices.’ ” Piper, 396 F.3d at 236 n.11 (quoting Romea v. Heiberger & Assocs., 163 F.3d 111, 118 (2d Cir. 1998)). Indeed, one of the declared purposes of the FDCPA is “to promote consistent State action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692(e).
This case affords no basis for undermining the minimum national standards that Congress has adopted. Nor does it justify ignoring the rule we have followed consistently that, as “a broad remedial statute,” Gonzales v. Arrow Fin. Sens., LLC, 660 F.3d 1055, 1060 (9th Cir. 2011), the FDCPA must be liberally construed in favor of the consumer. Hernandez v. Williams, Zinman & Parham PC, 829 F.3d 1068, 1078-79 (9th Cir. 2016); see also Johnson v. Riddle, 305 F.3d 1107, 1117 (10th Cir. 2002). Indeed, the foreclosure process conducted here was entirely consistent with both California law and the FDCPA. The complaint here does not derive from any conflict between these statutes. Instead, the complaint alleges that the trustee under the Deed of Trust, Re-conTrust, sent the debtor, Ho, a notice *580that was misleading and false because it listed an inaccurate amount due. The cause of action that the FDCPA provides for this alleged misconduct does not conflict with California law. If California law does not provide such a remedy, the FDCPA cause of action simply supplements it, just as Congress intended.
I. The Definition of “Debt Collector”
I turn first to the arguments based on the definition of the phrase “debt collector.” The FDCPA provides, in relevant part, that “[t]he term ‘debt’ means any obligation or alleged obligation of a consumer to pay money.” 15 U.S.C. § 1692a(5). “The term ‘consumer’ means any natural person obligated or allegedly obligated to pay any debt.” Id. § 1692a(3). There is no dispute that Ho is obligated under a promissory note to pay the lender the purchase price of her property. Section 1692a(6) defines the term “debt collector” to mean “any person who uses any instrumentality of interstate commerce or the mails in any business the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.” There is no dispute that ReconTrust seeks to enforce Ho’s obligation to pay the money owed on the promissory note, and that it engages in such activities generally, with the degree of regularity described in section 1692a(6).
Nevertheless, the majority argues that, “[f]or the purposes of the FDCPA, the word ‘debt’ is synonymous with ‘money.’ Thus, ReconTrust would only be liable if it attempted to collect money from [the borrower] Ho.” Maj. Op. at 571 (citing 15 U.S.C. § 1692a(5)). Because California law does not permit deficiency judgments in cases where there has been a nonjudicial foreclosure, no money will be collected directly from Ho. Consequently, “[t]he object of a non-judicial foreclosure is to retake and resell the security, not to collect money.” Id. This suggestion cannot be right.
The object of a nonjudicial foreclosure is not to “retake and resell” the debtor’s home. The only way real property that is foreclosed upon can be retaken by the creditor is to purchase it at a foreclosure sale. See Cal. Civ. Code § 2924g(a). Moreover, the purpose of a foreclosure proceeding is to collect money. Thus, a judicial decree of foreclosure directs “an officer of the court to sell the land at a public sale, pay the debt to the lender, and pay any amount exceeding the debt to the borrower.... Except for the power to foreclose privately, the deed of trust is treated in almost all significant respects as a mortgage.” Dukeminier & Krier, supra, at 590-91; see also Dikeman v. Jewel Gold Mining Co., 13 F.2d 118, 118 (9th Cir. 1926) (“Foreclosure is a remedy by which the property covered by the mortgage may be subjected to sale for the payment of the demand for which the mortgage stands as security....” (quoting Flanders v. Aumack, 32 Or. 19, 51 P. 447, 450 (1897))).
The nonjudicial foreclosure process in California is illustrative. “Nonjudicial foreclosure proceedings must be conducted by auction in a fair and open manner, with the property sold to the highest bidder.” Dreyfuss v. Union Bank of Cal., 24 Cal.4th 400, 101 Cal.Rptr.2d 29, 11 P.3d 383, 390 (2000); see also Cal. Civ. Code § 2924g(a). The object of the nonjudicial foreclosure procedure is to sell the real property pledged as security thus raising money to retire all or part of the debt owed by the borrower pursuant to the promissory note. See A. James Casner & W. Barton Leach, Cases and Text on Property 737 (2d ed. 1969) (“To whatever extent foreclosure puts value into [the mortgagee’s] hands, the debt *581of [the mortgagor] to [the mortgagee] is discharged.... ”). Indeed, any excess funds raised over the amount owed by the borrower (and costs associated with the foreclosure) are paid to the borrower. See Cal. Civ. Code § 2924k; see also Dukeminier & Krier, supra, at 590.
The argument that ReconTrust cannot be a debt collector because it may not collect money directly from the debtor overlooks the disjunctive language of the definition of debt collector, as well as the inchoate conduct included in that definition. Thus, a debt collector is one who “attempts to collect, directly or indirectly, debts ... owed or due another.” 15 U.S.C. § 1692a(6). The nonjudicial foreclosure procedure accomplishes this in one of two alternative ways.
First, the creditor, through the trustee, may collect money indirectly through a nonjudicial foreclosure sale. The same is true of a judicial foreclosure, although it is not conducted by a trustee. The fact that the money may not come directly from the borrower does not alter the fact that any funds raised would come as a result of the elimination of the debtor’s interest and equity in the property. This clearly constitutes the indirect collection of a debt, and the majority does not explain why it does not. Second, the money may be collected directly, because the language in the notices sent to the borrower may prompt her—perhaps the better word is scare her—to exercise her rights of reinstatement or redemption by paying the arrears on the promissory note at the risk losing the roof over her head. See Yvanova, 199 Cal.Rptr.3d 66, 365 P.3d at 850 (“If ... the borrower does not exercise his or her rights of reinstatement or redemption, the property is sold at auction to the highest bidder.”).1 Or, as the majority aptly puts it, the notices tell the debtor “that she could avoid [this fate] by paying up.” Maj. Op. at 573 n.5. The same is true of a complaint seeking a judicial foreclosure.2
Thus, in this case, ReconTrust commenced, the foreclosure proceeding, “as an agent of the Beneficiary [the creditor] under a Deed of Trust,” by the filing of a notice of default served on Ho warning that she was in default on the payments due on the promissory note she signed on June 23, 2007, in the amount of $548,000. She was told that the amount of the default was $22,782.68 and would increase until her account became current, that she may be able “to bring [her] account in good standing [and avoid foreclosure] by paying all of [her] past due payments plus permitted costs and expenses,” and that she would “have only the legal right to stop the sale of [her] property by paying the entire amount demanded by [her] creditor.” She was also told that, “[w]hile [her] property [was] in foreclosure, [she] still must pay other obligations (such as insurance and taxes) required by [her] note and deed of trust or mortgage.”
*582The notice of trustee’s sale again told Ho that she was “IN DEFAULT” and advised her that, “UNLESS YOU TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC SALE.” The next paragraph told Ho that ReconTrust would “sell [her house] on 8/28/2009 at 01:00 PM, At the front entrance to the Pomona Superior Courts Building.” Significantly, the notice of trustee’s sale contained the following, in conformity with section 1692e(ll): “RE-CONTRUST COMPANY, N.A. is a debt collector attempting to collect a debt. Any information obtained will be used for that purpose.”
While the majority suggests that Recon-Trust’s description of itself does not necessarily establish that it was engaging in debt-collection activity, Maj. Op. at 574 n.7, the Second Circuit has held that a debtor receiving this letter cannot safely disregard it on that basis, Hart v. FCI Lender Servs., Inc., 797 F.3d 219, 227 (2d Cir. 2015). Instead, “the Letter clearly announces itself an attempt to collect a debt, and its other text only emphasizes the plausibility and gravity of that announcement. We see no reason why we should not take it at its word....” Id.; see also McLaughlin v. Phelan Hallman & Schmieg, LLP, 756 F.3d 240, 246 (3d Cir. 2014) (attaching significance to the fact that a law firm described itself as a debt collector in a letter to the debtor); Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d 1211, 1217 (11th Cir. 2012) (same). Indeed, in the present case, the notices may have succeeded in obtaining money from Ho directly because, as the majority observes, the loan service provider approved a loan modification agreement prior to the date of the foreclosure sale. Maj. Op. at 571 n.1. The modification, which would take effect upon the payment of $12,000, provided for a $36,000 increase in the amount of the mortgage and a reduction in the monthly interest payment.
The majority does not, and cannot, deny the effect of the language in the notices sent to Ho. Nor does it even address the language of section 1692a(6) that defines “debt collector” as one who attempts to collect “indirectly” debts owed to another. Instead, it makes a number of arguments predicated on the assumption that the mortgage foreclosure process involves the enforcement of a security interest. Thus, it begins its defense of ReconTrust’s in ter-rorem communications by arguing that, if those communications succeed in obtaining the payment of a debt, it is akin to the simple fear of having your car impounded because you had accumulated parking tickets. This fear, the majority suggests, “doesn’t make the guy with the tow truck a debt collector.” Maj. Op. at 572.1 leave it to the reader to evaluate whether the activities of a trustee of a deed of trust, which I have described above, can fairly be analogized to those of a tow truck driver who simply pulls up to a car on the street and repossesses it.
Perhaps because the answer is obvious, the majority then argues that the FDCPA intended to exclude entities whose principal purpose is to enforce security interests, and because a nonjudicial foreclosure proceeding comes within the definition of enforcement of a security interest, Recon-Trust is not a debt collector within the meaning of the FDCPA. Maj. Op. at 573-74. Moreover, for this reason, ReconTrust was entitled to engage in communications necessary to effectuate the enforcement of a security interest. Id. at 573. This argument fails for a number of reasons.
First, ReconTrust is a debt collector, because it directly or indirectly collects money owed by the debtor to the creditor. Under these circumstances, it is irrelevant *583that the nonjudicial process entailed in a mortgage foreclosure proceeding may have also constituted the enforcement of a security interest. See Kaltenbach v. Richards, 464 F.3d 524, 528-29 (5th Cir. 2006) (“[T]he entire FDCPA can apply to a party whose principal business is enforcing security interests but who nevertheless fits § 1629a(6)’s general definition of a debt collector.”). Second, the FDCPA expressly contains six exclusions from its definition of “debt collector” but does not exclude entities who enforce security interests. 15 U.S.C. §§ 1692a(6)(A)-(F). Moreover, section 1692a(6), which contains the definition of “debt collector” and which I repeat here with the additional language upon which the majority relies, does not support the argument that one who enforces a security interest—and more particularly, the obligation of a debtor to pay money owed pursuant to a promissory note through a foreclosure proceeding—does not come within the definition of debt collector. Specifically, section 1692a(6) provides that:
[t]he term “debt collector” means any person who uses any instrumentality of interstate commerce or the mails in any business the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.... For the purpose of section 1692f(6) of this title, such term also includes any person who uses any instrumentality of interstate commerce or the mails in any business the principal purpose of which is the enforcement of security interests.
(Emphasis added). Section 1692f(6)—to which the last sentence, emphasized above, makes reference—proscribes “[tjaking or threatening to take any nonjudicial action to effect dispossession or disablement of property if—(A) there is no present right to possession of the property claimed as collateral through an enforceable security interest; (B) there is no present intention to take possession of the property; or (C) the property is exempt by law from such dispossession or disablement.”
The majority argues that the last sentence of section 1692a(6), which subjects security enforcers to the foregoing proscriptions, “would be superfluous if all entities that enforce security interests were already included in the definition of debt collector for the purpose of the entire FDCPA.” Maj. Op. at 573. In other words, what point would there be in saying that the term “debt collector” also includes enforcers of security interests if security enforcers were already included in the general definition? The answer is obvious. Not all entities that engage in the enforcement of security interests do so in the same way. See, e.g., Glazer, 704 F.3d at 464. There are entities that enforce security interests yet who do not typically engage in activity that would also come within the definition of “debt collection.” The tow truck driver to which the majority alludes is one example. See Maj. Op. at 572. Moreover, if they “attempt to collect, directly or indirectly, debts ... owed or due another”—in the manner ReconTrust did here—they do not do so with sufficient regularity to bring them within the definition of “debt collector.” See Pflueger v. Auto Finance Group, Inc., No. CV-97-9499 CAS(CTX), 1999 WL 33740813, at *4-6 (C.D. Cal. Apr. 26, 1999).
Significantly, the concept of “dispossession or disablement of property” does not easily fit a mortgage foreclosure proceeding, and is more commonly associated with the taking of personal property. Because nonjudicial foreclosure proceedings do not involve the dispossession or disabling of personal property, the proscriptions contained in section 1692f(6) do not apply to those proceedings. Thus, if the majority is *584correct, then it would follow that a trustee of a deed of trust could undertake any of the unfair and abusive conduct proscribed in the FDCPA, because it would not come within the definition of “debt collector,” nor would it be a security enforcer dispossessing or disabling property.3 Congress hardly could have intended such a result.
Indeed, another provision of the FDCPA provides compelling support for the proposition that mortgage foreclosures come within the definition of debt collection, even though they may involve security interests. Thus, the judicial venue clause, the purpose of which is to require that a foreclosure proceeding be filed in the place “most convenient and least expensive for the debtor,” Kaltenbach, 464 F.3d at 528, provides that “[a]ny debt collector who brings any legal action on a debt against any consumer shall—(1) in the case of an action to enforce an interest in real property securing the consumer’s obligation, bring such action only in a judicial district or similar legal entity in which such real property is located,” 15 U.S.C. § 1692i(a)(1) (emphasis added).4
The clause is particularly significant for two reasons. First, Congress did not say, as one would expect it to have said under the analysis employed by the majority, that any security enforcer who brings a mortgage foreclosure proceeding must do so in the designated venue. Instead, its use of the term “any debt collector” demonstrates that Congress understood that a mortgage foreclosure proceeding—an aetion to enforce an interest in real property securing the debtor’s obligation—constitutes debt collection within the meaning of the FDCPA. Indeed, if, as the majority suggests, mortgage foreclosure proceedings constitute the enforcement of a security interest-and not debt collection, then the venue clause would be rendered meaningless, because security enforcers seeking a judicial foreclosure would not be subject to the limitation on venue contained in section 1692i(a)(l).
The majority argues that the venue clause “contemplates that a security enforcer can be a debt collector, but it offers no indication that an entity is a debt collector because it enforces a security interest.” Maj. Op. at 573 n.4. I agree that an entity may not be a debt collector merely because it enforces a security interest. See Glazer, 704 F.3d at 463-64; Piper, 396 F.3d at 236. I rely on the venue clause because it demonstrates that Congress understood that mortgage foreclosure proceeding constitutes a unique way to enforce a security interest, and supports the broader proposition that a foreclosure proceeding meets the definition of debt collection. Kaymark, 783 F.3d at 179. Thus, the Third Circuit has observed that “[njowhere does the FDCPA exclude foreclosure actions from its reach. On the contrary, foreclosure meets the broad definition of ‘debt collection’ under the FDCPA, and it is even contemplated in various places in the *585statute.” Id. (citing, inter alia, 15 U.S.C. § 1692i).
This interpretation is supported by the legislative history of the FDCPA. In particular, the Senate Report on the FDCPA noted that “the committee does not intend the definition to cover ... the collection of debts, such as mortgages and student loans, by persons who originated such loans.” S. Rep. No. 95-882, at 3 (1977) (emphasis added). This language strongly suggests a mortgage or deed of trust can be a debt, and an entity like ReconTrust can be a debt collector because it did not originate the loan to Ho. While I share the. late Justice Sealia’s lack of confidence in such legislative history, see Hon. Antonin Scalia, A Matter of Interpretation: Federal Courts and the Law 32-34 (Amy Gutmann ed., 1997), I cite it here only because it is consistent with the language and structure of the FDCPA that I have discussed above, and because, accepting the majority’s suggestion that the definition of debt collector is ambiguous, our precedents resort to this legislative history, see Hernandez, 829 F.3d at 1073; see also Int’l Ass’n of Machinists & Aerospace Workers, Local Lodge 964 v. BF Goodrich Aerostructures Grp., 387 F.3d 1046, 1051-52 (9th Cir. 2004).
I come now to the last part of the argument of the majority that proceeds on the assumption that ReconTrust is a security enforcer and, as such, “must be able to maintain that status” when it does communicate with the debtor by taking “the statutorily required steps to conduct the trustee’s sale.” Maj. Op. at 573. This is another way of saying that California may override the protections afforded by the FDCPA by prescribing the steps necessary to commence a foreclosure proceeding, even if those steps would otherwise qualify Recon-Trust as a debt collector.
There is no support in the language of the FDCPA for this pronouncement. Indeed, we have held that a complaint served on a debtor is a communication subject to the FDCPA, Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1031-32 (9th Cir. 2010), and there are any number of cases that have held that communications necessary to commence foreclosure proceedings, judicial or nonjudicial, may come within the definition of debt collection, see Kay-mark, 783 F.3d at 176-78 (holding that a foreclosure complaint is a communication subject to the FDCPA); Alaska Tr., 372 P.3d at 217-18 (explaining that a notice required to initiate foreclosure proceedings could “at the same time be an attempt to collect a debt”); see also Romea, 163 F.3d at 116 (holding that the fact that state law required a debt collector to send a letter to commence eviction proceedings was “wholly irrelevant to the requirements and applicability of the FDCPA”).
Perhaps recognizing the force of the arguments in favor of holding that the FDCPA does apply to trustees of a deed of trust, the majority appears to acknowledge that a trustee could become a debt collector by doing something “in addition to the actions required to enforce a security interest.” Maj. Op. at 573 n.5. The majority does not say what additional action a trustee of a deed of trust would have to take in order to make him a debt collector. Certainly, it could not mean additional egregious actions in which some debt collectors engage, such as banging on the debtor’s door or calling her incessantly. Under the holding of the majority, a trustee engaged in conducting a nonjudicial foreclosure proceeding is not collecting a debt. Thus, the FDCPA would not prohibit it from engaging in these activities. Moreover, the third amended complaint alleges that “defendant and/or its agents unlawfully trespassed [Ho’s] property ... by dispatching agents who entered upon the subject property, *586banging on doors in a gangster type fashion, posting false notices to let tenants on the premises know that Plaintiff [was] in loan default and demanding that plaintiff should call BAC, with intent to scare, intimidate, and harass plaintiff, and plaintiffs tenants.”
Of course, the conduct prohibited by the FDCPA includes conduct that is far less egregious than banging on doors and calling debtors incessantly. Nevertheless, Congress regarded them as sufficiently problematic to warrant including them in the list of activities that constitute harassment or abuse, see 15 U.S.C. § 1692d, ,or are “unfair or unconscionable,” id. § 1692f. Thus, among the activities that the FDCPA lists as abusive is “[t]he advertisement for sale of any debt to coerce payment of the debt.” Id. § 1692d(4). And among the unfair or unconscionable means to attempt to collect the debt is “[Communicating with a consumer regarding a debt by post card.” Id. at § 1692f(7). As the Second Circuit has held, “that Congress cited the industry’s worst practices when passing the FDCPA does not limit the statute’s purview to those practices, when the text reaches well beyond. [The parties] provide[] no reason to believe that Congress did not intend the FDCPA to offer broad protection to debtors.... ” Hart, 797 F.3d at 228.
Moreover, even if the service of the notices and their content were required by California law, the liability attached to Re-conTrust’s activity does not arise from either the service of the notices or their required script. Instead, it arises from the fact that the notices that “ReconTrust had sent [Ho] were misleading and false because the amounts listed on them” reflected inaccurate amounts due. California did not require ReconTrust to provide false and misleading notices. The mere fact that California requires an otherwise accurate notice to be sent to commence a nonjudicial foreclosure proceeding should not relieve the trustee from complying with the FDCPA.
Up to this point, the majority has spilled considerable ink in arguing that Recon-Trust is not a debt collector because it does not directly collect any money from borrowers under a deed of trust and because it is an enforcer of security interests. Perhaps, because the majority itself remains unconvinced, in the space of half a page it invokes and cursorily applies an additional and even less persuasive exception to the general definition of “debt collector.” See Maj. Op. at 574-75. Specifically, the majority argues that “even if an entity like ReconTrust did fall under the FDCPA’s general definition of a ‘debt collector,’ it would still be exempt under” 15 U.S.C. § 1692a(6)(F)(i), which provides an exception for entities acting “incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement.” Maj. Op. at 574-75. Putting aside the question whether a deed of trust qualifies as “a bona fide escrow arrangement,” the critical issue is whether ReconTrust, as trustee under Ho’s Deed of Trust, is acting “incidental to” the Deed of Trust by initiating a nonjudicial foreclosure on Ho’s home. While the majority rejects the suggestion that Re-conTrust was acting as a fiduciary, it does accept the suggestion that ReconTrust was acting as an escrow agent and that the same “incidental to” requirement applies here. Id. at 575 & n.9.
In Wilson v. Draper & Goldberg, 443 F.3d 373 (4th Cir. 2006), the Fourth Circuit held that “the critical inquiry” in determining whether a trustee under a deed of trust falls within the exception provided by 15 U.S.C. § 1692a(6)(F)(i) is whether the trustee’s actions are “incidental to a bona fide fiduciary obligation.” Id. at 377. In holding that the trustee did not meet *587the “incidental to” requirement, the Fourth Circuit observed that “a trustee’s actions to foreclose on a property pursuant to a deed of trust are not ‘incidental’ to its fiduciary obligation. Rather, they are central to it. Thus, to the extent Defendants used the foreclosure process to collect [the plaintiffs] alleged debt, they cannot benefit from the exemption contained in 1692a(6)(F)(i).” Id.
The same analysis applies with equal force to escrow agents. The deed of trust was formulated precisely to allow for nonjudicial foreclosure proceedings. And those proceedings, for the reasons I have discussed above, constitute the direct or indirect collection of a debt. Indeed, an analysis of the development of the deed of trust suggests that its primary purpose is to facilitate the collection of a debt, and that the trustee/escrowee arrangement is incidental to the collection of a debt, and not the reverse. I quote from Professor Jesse Dukeminier’s history of the development of the deed of trust:
[L]awyers for lenders cast about for a way to avoid judicial foreclosure (which requires a costly and time-consuming lawsuit) and the statutory right of redemption from foreclosure sale. They sought a way for the lender to sell the land and be paid soon after default. They found this in the form of a deed of trust.... Under a deed of trust, the borrower conveys title to the land to a person (who is usually a third person but may be the lender) to hold in trust to secure payment of the debt to the lender. In a deed of trust the trustee is given the power to sell the land without going to court if the borrower defaults. The power of sale foreclosure is more efficient and less costly than a judicial foreclosure, but courts and statutes regulate it by requiring notice and procedures that are fair to the borrower. Except for the power to foreclose privately, the deed of trust is treated in almost all significant respects as a mortgage.
Dukeminier & Krier, supra, at 590-91; see also Yvanova, 199 Cal.Rptr.3d 66, 365 P.3d at 849-50. Thus, a trustee’s initiation of a nonjudicial foreclosure cannot possibly be considered to be “incidental to” a deed of trust—rather, nonjudicial foreclosure is its animating purpose.
In sum, Congress has provided a definition of a debt collector. Once ReconTrust’s activities brought it within that definition, it was a debt collector, as ReconTrust acknowledged in the notice of sale it sent to Ho in which it characterized itself as a debt collector seeking to enforce a debt. See 15 U.S.C. § 1692a(6). This conclusion is also consistent with the opinion of the Consumer Financial Protection Bureau (“CFPB”), which we solicited and which the majority rejects, Maj. Op. at 576 n.10, “that entities satisfying the general definition of ‘debt collector’ are subject to the entire [FDCPA],” Brief of Amicus Curiae Consumer Financial Protection Bureau in Support of Appellant and Reversal at 18 n.8, 2015 WL 4735787, at ⅝18 n.8.
II. The FDCPA Does Not Interfere with California’s Arrangements for Nonjudicial Foreclosures
I turn now to the claim that, because the term “debt collector” is said to be ambiguous, it should not be construed in a manner that would frustrate ReconTrust’s ability to comply with California’s procedures for nonjudicial foreclosures. Maj. Op. at 575. Indeed, in this case, it is not disputed that ReconTrust complied in every respect with California law. Nevertheless, citing several alleged conflicts between the FDCPA and California foreclosure law, ReconTrust and its amici have warned that treating trustees as debt collectors would “literally prevent [California’s foreclosure] system from *588functioning.” Brief of Amici Curiae United Trustee’s Ass’n et al. at 4, 2015 WL 1020492, at *4. This overwrought statement is simply false. Three circuits, covering twelve states, have held that foreclosure proceedings are debt collection under the FDCPA, see Kaymark v. Bank of Am., N.A., 783 F.3d 168, 179 (3d Cir. 2015); Glazer v. Chase Home Fin. LLC, 704 F.3d 453, 461-63 (6th Cir. 2013); Wilson v. Draper & Goldberg, P.L.L.C., 443 F.3d 373, 376-77 (4th Cir. 2006); see also Piper v. Portnoff Law Assocs., Ltd., 396 F.3d 227, 234-36 (3d Cir. 2005), along with the Supreme Courts of Alaska and Colorado. See Alaska Tr., LLC v. Ambridge, 372 P.3d 207, 213-216 (Alaska 2016); Shapiro&Meinhold v. Zartman, 823 P.2d 120, 123—24 (Colo. 1992) (en banc). Neither Recon-Trust nor its amici have provided any evidence that these holdings have had any effect—much less that the sky has fallen in—on the foreclosure laws of those states. Moreover, the argument ignores the fact that the FDCPA’s preemption clause expressly leaves in place “the laws of any State with respect to debt collection practices, except to the extent that those laws are inconsistent with any provision of [the FDCPA], and then only to the extent of the inconsistency.” 15 U.S.C. § 1692n. Indeed, it also contains a mechanism for the exemption of certain debt collection practices that do not precisely match those of the FDCPA. See 15 U.S.C. § 1692o.
I now proceed to address each of the provisions of the FDCPA that allegedly interfere with California’s arrangements for conducting nonjudicial foreclosure proceedings. None of them have the effect that the majority attributes to them. Indeed, this case demonstrates how readily the California foreclosure system can function alongside the FDCPA. The majority does not dispute that the first two alleged conflicts between California law and the FDCPA may be avoided “by consent between the parties to a mortgage deal.” Maj. Op. at 576. Such consent was procured here. Nevertheless, the majority argues that “[t]he fact that parties may be able to draft their way around conflicts renders them conflicts no less. Relegating future parties to the uncertain process of adding contractual terms may itself upset a state’s carefully drawn scheme of notice and disclosure; additional efforts or more complex terms are themselves costs of that conflict.” Id. I do not understand to what the majority is referring when it speaks of an “uncertain process of adding contractual terms.” The language of the Deed of Trust is not the result of the addition of terms to a bargained-for agreement. Instead, the Deed is a “take it or leave it” form to the terms of which the borrower must agree if he or she wants a loan. Thus, the pre-printed Deed of Trust, which is signed only by the borrower, describes itself as follows: “CALIFORNIA-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS.”
Indeed, as I will show below, the alleged conflicts are, to borrow the Yiddish term, gornisht mit gornisht—nothing with nothing. In the two instances in which California law allegedly conflicts with the FDCPA, the net effect of the borrower’s consent is to permit the foreclosure to go forward in the manner prescribed by California law. Thus, in the first instance, the debtor agrees to allow the trustee to announce the foreclosure sale in a newspaper, as well as mail the notices of default to various third parties, which is required by California law. Moreover, in the second instance, the debtor agrees to allow the trustee to mail the notices of default and sale directly to him or her, as required by California law. I provide some brief background detail in the discussion that follows.
*5891. While the FDCPA prohibits debt collectors from communicating with third parties without the debtor’s consent, California law mandates that trustees announce any sale in a newspaper, as well as mail notices of default to various third parties. Maj. Op. at 575. As the majority acknowledges, debt collectors may communicate with third parties once they have the debtor’s consent. Id. (citing 15 U.S.C. § 1692c(b)). Here, Ho provided such consent by signing the Deed of Trust, which stated that, if the lender invoked its power of sale, the “Trustee shall cause this notice [of sale] to be recorded in each county in which any part of the Property is located. Lender or Trustee shall mail copies of the notice as prescribed by Applicable Law to Borrower and to the other persons prescribed by Applicable Law.” The effect of this was to permit ReconTrust to comply with the California law mandating certain public disclosure of a foreclosure sale.
2. The majority also observes that, while the FDCPA prohibits debt collectors from communicating directly with debtors if the collector knows that the debtor has counsel, under California law, a trustee must mail the notices of default and sale to the borrower directly. Maj. Op. at 575. The FDCPA, however, allows consumers to consent to direct communication. 15 U.S.C. § 1692c(a). By signing the Deed of Trust, Ho consented to the “Lender or Trustee [mailing] copies of the notice as prescribed by [California] Law to Borrower.”
3. I now proceed to the remaining conflict between California law and the FDCPA relied upon by the majority. The majority warns that, if a debtor decided to dispute the debt pursuant to the FDCPA, the trustee would have to cease any debt collection activities until it verified the debt. Maj. Op. at 575. If such verification took more than ten days, the trustee would miss the statutory deadline for mailing the notice of default. Id. Moreover, if the verification took over a year, the trustee would have to restart the foreclosure process. Id.
This scenario is entirely far-fetched, because a debt collector could easily satisfy this verification requirement within ten days and thus avoid delaying the nonjudicial foreclosure process. Indeed, if it took longer, it would be the trustee’s own fault. Specifically, we have “decline[d] to impose ... a high threshold” on debt collectors attempting to verify disputed debts and have explained that, “[a]t the minimum, ‘verification of a debt involves nothing more than the debt collector confirming in writing that the amount being demanded is what the creditor is claiming is owed.’ ” Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1173-74 (9th Cir. 2006) (quoting Chaudhry v. Gallerizo, 174 F.3d 394, 406 (4th Cir. 1999)). Indeed, in an unpublished opinion, we recently affirmed a district court’s ruling that a debt collector satisfied section 1692g(b) by sending a letter to the debtor that included the debtor’s address, the date of the deed of trust, and the name and address of the original creditor. Zhang v. Countrywide Home Loans, Inc., 601 Fed.Appx. 567, 567 (9th Cir. 2015) (unpublished), aff'g No. 11-cv-3475 (NC), 2012 WL 1245682, at *11 (N.D. Cal. Apr. 13, 2012). So much for the conflicts that the majority conjures.
In sum, none of the conflicts identified would stop the California foreclosure system from functioning. On the contrary, the FDCPA’s preemption clause expressly preserves State law and avoids excluding compliance with it “except to the extent that those laws are inconsistent with any provision of [the FDCPA], and then only to the extent of the inconsistency.” 15 U.S.C. § 1692n.5
*590Moreover, the FDCPA provides a method for resolving conflicts with state law that the majority ignores. Section 1692o states that the CFPB “shall by regulation exempt from the requirements of this sub-chapter any class of debt collection practices within any State if the [CFPB] determines that under the law of that State that class of debt collection practices is subject to requirements substantially similar to those imposed by this subchapter, and that there is adequate provision for enforcement.” The Second Circuit discussed section 1692o in Romea. There, a defendant law firm sent a form letter to a plaintiff-debtor pursuant to state law, demanding that she pay her back rent. Romea, 163 F.3d at 113. In finding that the defendant was a debt collector, the Second Circuit cited to an older version of section 1692o, which granted the Federal Trade Commission the authority to provide exemptions, to explain that, “if the protections afforded tenants under New York’s Article 7 process do result in ‘requirements substantially similar to those imposed by [the FDCPA],’ then New York may petition the Federal Trade Commission to promulgate regulations that exempt § 711 notices from the FDCPA.” Id. at 118 n. 11 (alteration in original); see also FTC Notice of Maine Exemption From The Fair Debt Collection Practices Act, 60 Fed. Reg. 66972, 66973 (Dec. 27, 1995) (granting Maine’s request for an exemption from certain provisions of the FDCPA for certain debt collection practices because “the level of protection-to consumers under the Maine Act is substantially equivalent to that provided in the FDCPA”). Rather than asking this Court to adopt an unnatural reading of the term “debt collector,” ReconTrust and its amici should ask California to petition the CFPB for an exemption to the statute.
In sum, the position of the majority is that, because the phrase “debt collector” is ambiguous, we should refuse to construe it in a manner that conflicts with California’s arrangements for conducting nonjudicial foreclosures. While my reading of the phrase differs from that of the majority, even if the majority is correct, the provisions of the FDCPA do not interfere with the operation of nonjudicial foreclosure proceedings in California. Because the majority applies California law in a way that overrides the arrangements that Congress has made for the protection of debtors, I respectfully dissent from the affirmance of the judgment dismissing the FDCPA claim. I concur in the remand to the district court for consideration of Ho’s Truth in Lending Act rescission cause of action.

. “The mortgagor’s interest in the property is known as the 'equity/ a shortened form of 'equity of redemption' which also pays linguistic homage to the generations of chancellors who have been moved to protect debtors from overreaching moneylenders.” Dukeminier & Krier, supra, at 589.


. The principal difference between a judicial and a nonjudicial foreclosure is that in the latter, with some exception, see Bank of Kirkwood Plaza v. Mueller, 294 N.W.2d 640, 642-43 (N.D. 1980), a deficiency judgment against the debtor may be obtained for the difference between the money collected at the foreclosure sale and the amount of the debt still owed on the promissory note. Such an effort against the debtor in a nonjudicial foreclosure is precluded because forgiveness of the remainder of the debt is a tradeoff in return for “an inexpensive and efficient remedy against a defaulting borrower.” See Yvanova, 199 Cal. Rptr.3d 66, 365 P.3d at 850.


. The definitional section of the FDCPA does not contain a definition of the term "security enforcer.” See 15 U.S.C. § 1692a. The meaning must therefore be derived from the manner in which the term is used, namely, one who dispossesses or disables personal property-


. Section 1692i(a)(2), permits any other action, including an action for a deficiency judgment, to be filed in the district "(A) in which such consumer signed the contract sued upon; or (B) in which such consumer resides at the commencement of the action.” Because the difference between the amount obtained at the foreclosure sale and the amount due on the promissory note cannot be known, an action for a deficiency judgment arising out of a judicial foreclosure proceeding cannot be commenced until after the foreclosure sale is over.


. The CFBP does not concede, as the majority suggests, “a conflict may exist between state *590and federal law.” Maj. Op. at 575. Instead, citing to the FDCPA's preemption clause, the CFPB explained, "[t]hat a conflict may exist between state and federal law is no basis for state law to trump or somehow excuse compliance with federal law.” Brief of Amicus Curiae Consumer Financial Protection Bureau in Support of Appellant and Reversal at 14, 2015 WL 4735787, at *14.